December 18,     1969


Hon. Charles L. Morris               Opinion No. M-541
Executive Director
Veterans Affairs Commission          Re:    Whether the County Clerks,
Drawer 11, Capitol Station                  District Clerks and other
Austin, Texas 78711                         public officials of this
                                            State, are required to fur-
                                            nish more than one copy of
                                            a certified or authenticated
                                            instrument, public record or
                                            document, when such copies
                                            are necessary to prove or
                                            establish a claim for bene-
                                            fits baaed on service in the
                                            Armed Forces of the United
Dear Mr. Morris:                            States of America.
          In your request for an opinion from this office, you
submit the following facts, which we quote, In part, as follows:
         "Copies of Instruments necessary as proof
    to establish claims, are required for compensa-
    tion claims, pension claims, burial allowance,
    grave marker, insurance claims, survivor benefits
    claims, and other forms of claims or settlement
    for service rendered in the Armed Forces of the
    United States.
         "Such claims are directed to various agencies,
    and documents necessary to prove such claims are
    required by the various agencies for incorporation
    into the respective agency's file maintained on
    such claim.
         II
          . . .
         ('Youropinion is necessary due to the fact
    that the County Clerk of Harris County, will issue
    only one (1) copy of'an instrument or document with-
    out cost, and refuses to issue additional copies
                              2582
                                                          .   .




Hon. Charles L. Morris, page 2 (M-541)


    without cost, when requested by Veterans Service
    Officers or County Service Officers for use in
    connection with a veteran's or survivor's claim.
         'An example of the problem is refusal of
    County Clerk to Issue additional copies of death
    certificate, which are requested by veterans
    service officers, as required evidence in support
    of pension and Insurance claims, when initial
    copy of such certificate has been requested by
    a funeral director in s$pport of burial allowance
    claim in the same case.
         With regard to these facts you ask the following ques-
tion:
         "We are desirous of knowing whether Article
    1939a, provides for the issuance of more than
    one copy of a document or instrument without
    cost, when such documents or Instruments are to
    be used in connection with establishing claims
    for benefits based on service In the Armed Forces."
          Article 1939a, Vernon's Civil Statutes, reads, in part,
as follows:
         "Article 1. Any person, his guardian, or
    his dependents or heirs at law who is eligible
    to make a claim against the Government of the
    United States of America . . . shall upon the
    request therefor by such person, his guardian,
    or his dependents, or heirs at law, be furnished
    without cost a certified and authenticated copy
    or copies of any instrument, public record or
    document necessary to prove or establish such
    claim, which is in the custody or on fil i
    the office of County Clerks, District ClErki
    and other public officials of this State, by
    such officials. . . . (Emphasis added.)
          "Art. 2. The rights conferred by this
     Act shall extend to any person, his guardian
     or his dependents, or heirs-at-law who are
     eligible by reason of service heretofore or
     hereafter rendered in the Armed Forces of the
     United States of America, . . . when such per-
     son, his guardian, or his dependents, or heirs-
     at-law are eligible to make claim against the
     Government of the United States of America as
     a result of such service.
                           2583
Hon. Charles L. Morris, page 3 W-541)




          In Attorney General's Opinion W-891   (l$O), it
Is stated as follows:
          "Article 1939a is explicit in that County
     Clerks, District Clerks and other officials must
     issue without cost certified copies of any in-
     struments, public records or documents necessary
     to establish proof of claims against the United
     States for the purpose of obtaining benefits to
     ex-servicemen, their guardians, dependents and
     heirs-at-law upon their request.
          II
           . . .
         "It is the opinion of this office that when
    the Veterans County Service Officer is requested
    by veterans, orphans or dependents for aid In
    preparing a claim under Article 5798a-2, the
    Veterans County Service Officer has authority
    to act in their behalf and is entitled to re-
    quest and receive from the County Clerk of any
    county In the State of Texas, without cost,
    certified copies of instruments,,forthe purpose
    of establishing proof of claim.
          Also, in Attorney General's Opinion M-128 (1967),
this office answered the question whether veterans would have
to pay for certified copies of instruments necessary to es-
tablish proof of Armed Forces benefits under the provisions
of House Bill 80, Acts of the 60th Legislature, Regular Session,
1967, ch. 681, p. 1789. In holding that such persons are not
required to pay a fee, the opinion states, in part, as follows:
         "Your third question asks whether House
    Bill 80 authorizes the county clerks to charge
    for filing of documents relating to veterans
    of the armed services who are now exempt under
    Article 1939a, Vernon's Civil Statutes, from
    paying a fee. Since Article 1939a refers only
    to an exemption of fee payments for certified
    copies of documents, we assume you meant to ask
    whether the veterans would now have to pay for
    certified copies of such instruments. It Is
    our opinion that they do not. (Emphasis added.)
         "House Bill 80 is a general act covering
    all fees to be charged by the various county

                          2584
                                                        .   .




Hon. Charles L. Morris, page 4 (M-541)


     clerks for performing the services spelled out
     in the act.
         "Article 1939a Is a special act covering
    only designated Individuals and Its effect Is to
    exempt those designated Individuals from paying
    a fee for certified copies of any public record
    necessary to establish a claim against the United
    States Government arising from service in the
    armed forces or an auxiliary thereto. This
    act applies not only to county clerks, but to
    district clerks, and other public officials of
    this state.
         "Considering the two acts together, it is
    our opinion that it was not the intention of the
    Legislature to repeal or amend Article 1939a with
    House Bill 80, as far as county clerks are concerned.
         ,I
          . . .
         'House Bill 80 is a general act and Article
    1939a Is a special act, and the general rule of
    construction is to the effect that general acts
    do not repeal specific acts by implication unless
    such a construction is necessary to give meaning
    to the general act. Townsend v. Terrell, 118 Tex.
463, 16 S.W.2d 1063 ('1929);State v. Humble 011 &
    Refining Co., 187 S.W.2d 93 pex.Civ.App. 1945,
    writ ref. w.o.m.); American Canal Co. v. Dow
    Chemical Co., 380 S.W.2d 662 (Tex.Civ.App. 1964,
    writ dismissed.)
          We have found no general law which would have the
effect of repealing the provisions of Article 1939a. Consequently,
it is our opinion, based on the authority of Opinion b’W-891
(1960) and Opinion M-128 (1967), that the County Clerks, District
Clerks and other public officials of this State are required to
furnish without cost more than one copy of a certified or au-
thenticated instrument, public record or document, when such
copies are necessary to prove or establish a claim for benefits
based on service in the Armed Forces of the United States of
America.
                    SUMMARY
          County Clerks, District Clerks and other
     public officials of this State, are required


                         2585
,    .




Hon. Charles L. Morris, page 5   (M-541)


     to furnish without cost more than one copy of a
     certified or authenticated instrument, public
     record or document, when such copies are neces-
     sary to prove or establish a claim for benefits
     based on service in the Armed Forces of the United
     States of America.




                                       eneral of Texas
Prepared by Ivan R. Williams, Jr,
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
David Longoria
Steve Hollihan
James McCoy
Camm Lary
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                          2586